This is an action to recover damages for personal injuries sustained by plaintiff, as the result of a rear-end collision between an automobile driven by the defendant, and the automobile in which plaintiff was riding with her husband.
The jury found that plaintiff was not injured by the negligence of the defendant as alleged in the complaint.
From judgment that plaintiff take nothing by her action, and taxing her with the costs, the plaintiff appealed to the Supreme Court.
There was evidence at the trial of this action tending to show, as contended by the plaintiff, that the collision which resulted in injuries to the plaintiff, was caused by the negligence of the defendant. There was evidence, on the other hand, tending to show, as contended by the defendant, that the collision was caused by the negligence of plaintiff's husband, who was driving the automobile in which she was riding. All the evidence was submitted to the jury under instructions which are free from reversible error. The instructions with respect to the proximate cause of plaintiff's injuries were in substantial accord with the law as applied in numerous cases decided by this Court. The plaintiff is not entitled to a new trial, as a matter of law. The judgment is affirmed.
No error. *Page 856